      Case 1:19-cv-00988-JHR-SCY Document 12 Filed 12/27/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


                                             )
NEW MEXICO CATTLE GROWERS’                   )
ASSOCIATION,                                 )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
UNITED STATES ENVIRONMENTAL                          Case No. 1:19-cv-988-JHR-SCY
                                             )
PROTECTION AGENCY; ANDREW                    )
WHEELER, in his official capacity as
                                             )
Administrator of the Environmental
                                             )
Protection Agency; UNITED STATES
                                             )
ARMY CORPS OF ENGINEERS; and R.D. )
JAMES, in his official capacity as Assistant )
Secretary for Civil Works, Department of the
                                             )
Army,
                                             )
                                             )
                      Defendants.
                                             )



  CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendants the United States Environmental Protection Agency (“EPA”), Andrew

Wheeler, in his official capacity as Administrator of EPA, the United States Army Corps of

Engineers, and Ricky James, in his official capacity as Assistant Secretary of the Army for Civil

Works (collectively the “Agencies”) request an extension of two weeks to respond to Plaintiff’s

complaint. Plaintiff consents to the Agencies’ requested extension. The grounds for this

motion are as follows:

       1. Pursuant to Federal Rule of Civil Procedure 12(a)(2), the Agencies’ deadline to

answer or otherwise respond to the complaint is currently January 17, 2020.
        Case 1:19-cv-00988-JHR-SCY Document 12 Filed 12/27/19 Page 2 of 3




        2. The Agencies request that their deadline to respond the complaint be extended by two

weeks, to January 31, 2020. The Agencies have not previously requested or obtained an

extension of this deadline.

        3. There is good cause to grant this motion. See Fed. R. Civ. P. 6(b)(1). Counsel for the

Agencies are on scheduled leave during the holidays and through early January. The requested

extension will provide time the Agencies to coordinate their response to Plaintiff’s complaint

and allow time for review by government management. No party will be prejudiced by the

requested extension.

        4. Counsel for the Agencies have conferred with counsel for Plaintiff. Plaintiff consents

to the requested extension.

        For the foregoing reasons, the Agencies request that the Court grant this motion and

enter an order extending the Agencies’ deadline to respond to the complaints to January 31,

2020.



Dated: December 27, 2019                     Respectfully submitted,

                                             /s/ Erica Zilioli
                                             ERICA ZILIOLI
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Environmental Defense Section
                                             P.O. Box 7611
                                             Washington, DC 20044
                                             T: (202) 514-6390
                                             F: (202) 514-8865
                                             Erica.Zilioli@usdoj.gov



                                                2
       Case 1:19-cv-00988-JHR-SCY Document 12 Filed 12/27/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that, on December 27, 2019, I electronically transmitted the foregoing

document to the Clerk of Court using the ECF system for filing and transmittal of a Notice of

Electronic Filing to registered counsel for all parties.




                                                           /s/ Erica Zilioli




                                                   3
